1
                                                                                  JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. CV 18-08837-AB (PLAx)
11    Starfela Speight

12                    Plaintiff,
                                                  ORDER DISMISSING CIVIL ACTION
13    v.
14    Cedar Financial, et al
15                    Defendants.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within _45_ days, to
21
     re-open the action if settlement is not consummated. This Court retains full
22
     jurisdiction over this action and this Order shall not prejudice any party to this action.
23
           The Court’s November 30, 2018 Order to Show Cause is discharged.
24
25   Dated: December 4, 2018
                                      _______________________________________
26                                    ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
